Stephens, J.
Since the award of a nonsuit can not be reviewed by a motion for a new trial, the court did not err in overruling the defendant’s motion for a new trial. Farmers Union Warehouse &c. Co. v. Stewart, 138 Ga. 733 (75 S. E. 1131); Buchanan v. James, 134 Ga. 475 (68 S. E. 72).
2. If in such a suit this court has jurisdiction to entertain and pass upon the assignments of error made in the exceptions pendente lite filed by the defendant, there is no assignment of error in the bill of exceptions, either upon the exceptions pendente lite or upon the rulings complained of in the exceptions pendente lité. Therefore the alleged errors complained of in the exceptions pendente lite can not be considered.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., eoneu.r.